DISCIPLINARY PROCEEDINGS
PER CURIAM.
Upon review of the disciplinary board’s findings and recommendations, and the record filed herein, showing that Marks H. Ba-galman was convicted of the serious crimes of racketeering involving marijuana smuggling, conspiracy to distribute cocaine, and importation of cocaine, in violation of Rule 8.4(b) of the Rules of Professional Conduct, it is the decision of the court that the disciplinary board’s recommendations be adopted.
Accordingly, it is ordered that the name of Marks H. Bagalman be stricken from the roll of attorneys and that his license to practice law be revoked. All costs of this proceeding are assessed to respondent.
DISBARMENT ORDERED.
DENNIS, J., not on panel.